Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1, 2, 4, 5, 7-19, 22, 27, and 28 are pending and are allowed herein.
	Claims 1, 2, 4, 5, 7-19, 22, 27, and 28 are amended herein.  
	Claims 6, 20, 21, and 23-26 are cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Kane on 05/25/2022.

The application has been amended as follows: 
1. (Currently amended) The method of claim 28, wherein 
	is 



2. (Currently Amended) The method of claim 28wherein said system comprises 

4. (Currently Amended) The method of claim 28

5. (Currently Amended) The method of claim 28, or triangular in shape.

6. (Canceled)  

7. (Currently Amended) The method 28, wherein said synthetic blood free diet formulation comprises a traceable reagent.

8. (Currently Amended) The method 

9. (Currently Amended) The method of claim 28wherein maintenance and growth occurs across 

10. (Currently Amended) The method of claim 28, wherein mosquitos are reared under diapausing conditions and produce 

11. (Currently Amended) The method of claim 28, wherein said comprises effective amounts of a protein source, a carbohydrate source and, optionally a lipid source, said diet being suitable for egg production and colony maintenance.

12. (Currently Amended) The method of claim 11, wherein said protein source is selected from the group consisting of animal protein, milk protein, plant protein, insect protein, arthropod protein, and amino acids.

13. (Currently Amended) The method of claim 11, wherein said protein source is bovine serum albumin and/or egg albumin.

14. (Currently Amended) The method of claim 11, wherein said carbohydrate source comprises at least one of glucose, sucrose, fructose, or mixtures thereof.

15. (Currently Amended) The method of claim 11, wherein said lipid source is present and is cholesterol.

16. (Currently Amended) The method of claim 11, wherein said synthetic blood-free diet formulation lacks an ATP phagostimulant.

17. (Currently Amended) The method of claim 11, wherein said method supports  growth of mosquito species selected  

18. (Currently Amended) The method of claim 11, wherein the protein source is present in an amount of 5-30% (W/V) and the carbohydrate source is present in an amount of 3-10% (W/V).

19. (Currently Amended) The method of claim 11, wherein the diet formulation is selected from the group consisting of:
Diet 1: Bovine Serum albumin (5 - 20%) (W/V)
Sugar (5 - 10 %) (W/V)
Dissolved in 1 mM Phosphate Buffered Saline (pH 7.2);

Diet 2: Bovine Serum albumin (5 - 10%) (W/V)
Egg albumin (5 - 10%) (W/V)
Sugar (5 - 10%) (W/V)
dissolved in 1 mM Phosphate Buffered Saline (pH 7.2);

Diet 3: Egg albumin (5 - 10%) (W/V)
Sugar (5 - 10%) (W/V)
dissolved in 1 mM Phosphate Buffered Saline (pH 7.2);

Diet 4: Bovine Serum albumin (5 - 20%) (W/V);
Sugar (5 - 10%) (W/V)
Cholesterol (1 - 2 mg/ml)
dissolved in 1 mM Phosphate Buffered Saline (pH 7.2); and

Diet 5: Bovine Serum albumin (5 - 20%) (W/V)
Sugar (5 - 10 %) (W/V)
dissolved in Distilled water.

20. (Canceled) 

21. (Canceled) 

22. (Currently Amended) The 28

23. (Canceled) 

24. (Canceled) 

25. (Canceled) 

26. (Canceled) 

27. (Currently Amended) The method of claim 28wherein said method supports growth and maintenance of or 

28. (Currently Amended) A method of maintaining and growing hematophagus insects, comprising:
	(a) providing an artificial feeding system  comprising:
i) a diet reservoir for receiving a synthetic, blood-free diet formulation;
ii) at least one feeding platform that is hydrophobic and floats; and 
iii) an optional mosquito proof covering separating said diet reservoir from said platform, said system and diet formulation being suitable for egg production and colony maintenance, wherein said system lacks a membrane;
	(b) dissolving the synthetic, blood-free diet formulation in water; and
	(c) feeding the hematophagus insects with said synthetic blood free diet formulation.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art is Acar et al (US 8,133,524)(IDS Reference).  Acar teaches a food composition for hemophagous insects (see entire document, for instance, Abstract).  While there are references that teach platforms for food compositions, the prior art does not teach the instantly claimed feeding system with the instantly claimed limitations, particularly regarding the platform is hydrophobic and floats.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611